SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Financial Statements December 31, 2013 and 2012 (A free translation of the original in Portuguese) Petróleo Brasileiro S.A. – Petrobras Index Report of Independent Registered Public Accounting Firm 3 Statement of Financial Position 6 Statement of Income 7 Statement of Comprehensive Income 8 Statement of Cash Flows 9 Statement of Changes in Shareholders’ Equity 10 Statement of Added Value 11 Notes to the financial statements 12 1. The Company and its operations 12 2. Basis of preparation of financial information 12 3. Summary of significant accounting policies 14 4. Critical accounting policies: key estimates and judgments 26 5. New standards and interpretations 30 6. Cash and cash equivalents 32 7. Marketable securities 32 8. Trade and other receivables 33 9. Inventories 34 10. Acquisitions, disposal of assets and legal mergers 34 11. Investments 39 12. Property, plant and equipment 43 13. Intangible assets 45 14. Impairment 47 15. Exploration for and evaluation of oil and gas reserves 48 16. Trade payables 50 17. Finance debt 50 18. Leases 54 19. Related parties 54 20. Provision for decommissioning costs 59 21. Taxes 60 22. Employee benefits (Post-employment) 64 23. Profit sharing 70 24. Shareholders’ equity 70 25. Sales revenues 73 26. Other operating expenses, net 73 27. Expenses by nature 74 28. Net finance income (expense) 74 29. Supplementary information on statement of cash flows 75 30. Segment information 76 31. Provisions for legal proceedings, contingent liabilities and contingent assets 80 32. Natural Gas Purchase Commitments 84 33. Collateral in connection with concession agreements for petroleum exploration 84 34. Risk management and derivative instruments 84 35. Fair value of financial assets and liabilities 93 36. Insurance 94 37. Subsequent events 95 Supplementary information 96 The Board of Directors and Officers 111 Report of Independent Registered Public Accounting Firm Independent auditor's report To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have audited the accompanying financial statements of Petróleo Brasileiro S.A. Petrobras ("Company" or "Petrobras"), which comprise the balance sheet as of December 31, 2013 and the statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as of December 31,2013 and the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the financial statements Management is responsible for the preparation and fair presentation of the parent company financial statements in accordance with accounting practices adopted in Brazil, and for the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. 3 In making those risk assessments, the auditor considers internal control relevant to the Company's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the parent company financial statements In our opinion, the parent company financial statements referred to above present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras as of December 31, 2013, and its financial performance and its cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Opinion on the Consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of December 31, 2013, and their financial performance and their cash flows for the year then ended, in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis of matter As discussed in note 2 to these financial statements, the parent company financial statements have been prepared in accordance with accounting practices adopted in Brazil. In the case of Petróleo Brasileiro S.A. - Petrobras, these practices differ from IFRS applicable to separate financial statements only in relation to the measurement of investments in subsidiaries, associates and jointly-controlled entities based on equity accounting, while IFRS requires measurement based on cost or fair value, and the maintenance of the balances of deferred charges existing as at December 31, 2008, which are being amortized. Our opinion is not qualified in respect of this matter. 4 Other matters Prior period financial statements audited by another audit firm The accompanying financial statements mentioned in the first paragraph includes accounting information presented in the individual and consolidated balance sheet as of December 31, 2011 which were obtained from previously issued financial statements originally prepared prior to the adjustments described in Note 2.3., which were made as a result of the adoption of CPC 33 (R1) - Employee Benefits and IAS 19 (revised) - Employee Benefits. The examination of the financial statements for the year ended December 31, 2011, as originally prepared, was conducted by another independent firm who issued an unqualified audit report dated February 9, 2012. As part of our audit of the accompanying financial statements for the year ended December 31, 2013, we have audited the adjustments made in the balance sheet at December 31, 2011, as presented in the opening balance for January 1, 2012. Based on this audit, nothing came to our attention that such adjustments are not appropriate or were not properly recorded in all material respects. We were not engaged to audit, review or apply any other procedures on the balance sheet as of December 31, 2011 and, therefore, express no opinion or any form of assurance on these prior year financial statements. Statements of added value We have also audited the parent company and consolidated statements of value added for the year ended December 31, 2013, the presentation of which is required by Brazilian Corporation Law for public companies, which are the responsibility of the Company's management, considered as supplementary information by IFRS, which does not require the presentation of the statements of value added and social balance. These statements were submitted to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. Rio de Janeiro, February 25, 2014 /s/ PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ /s/ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ 5 Petróleo Brasileiro S.A. – Petrobras Statement of Financial Position December 31, 2013 and 2012 and January 1, 2012 (In R$ million, unless otherwise indicated) Consolidated Parent Company Consolidated Parent Company Assets Note (*) (*) (*) (*) Liabilities Note (*) (*) (*) (*) Current assets Current liabilities Cash and cash equivalents 6 37,172 27,628 35,747 7,917 17,393 18,858 Trade payables 16 27,922 24,775 22,252 25,961 26,918 22,601 Marketable securities 7 9,101 21,316 16,808 22,752 23,379 23,625 Current debt 17 18,744 15,283 18,884 46,627 15,519 12,252 Trade and other receivables, net 8.1 22,652 22,681 22,053 16,301 17,374 21,068 Finance lease obligations 18.1 38 37 82 1,784 1,741 1,922 Inventories 9 33,324 29,736 28,447 27,476 24,908 22,434 Income taxes 21.1 659 704 494 − − − Recoverable income taxes 21.1 2,484 2,989 3,786 1,468 1,831 2,212 Other taxes payable 21.2 10,938 11,818 10,475 9,734 10,518 9,258 Other recoverable taxes 21.2 9,162 8,398 9,060 7,813 7,005 7,160 Dividends payable 24.5 9,301 6,154 3,878 9,301 6,154 3,878 Advances to suppliers 1,600 1,895 1,389 1,407 1,682 1,040 Payroll, profit sharing and related charges 4,806 4,420 4,742 4,127 3,801 4,015 Other current assets 2,218 3,168 3,874 1,565 2,341 1,647 Pension and medical benefits 22 1,912 1,610 1,427 1,820 1,518 1,341 117,713 117,811 121,164 86,699 95,913 98,044 Others 5,691 4,820 5,978 2,695 1,831 1,669 Assets classified as held for sale 10.3 5,638 290 − 781 290 − 80,011 69,621 68,212 102,049 68,000 56,936 123,351 118,101 121,164 87,480 96,203 98,044 Liabilities on assets classified as held for sale 10.3 2,514 − 82,525 69,621 68,212 102,049 68,000 56,936 Non-current assets Non-current liabilities Long-term receivables Non-current debt 17 248,867 180,818 136,405 105,737 70,271 43,055 Trade and other receivables, net 8.1 10,616 9,075 6,103 4,453 8,646 12,843 Finance lease obligations 18.1 171 176 183 5,959 6,021 7,422 Marketable securities 7 307 359 5,747 257 288 5,219 Deferred income taxes 21.3 23,206 24,472 23,555 24,259 22,708 23,326 Judicial deposits 31.2 5,866 5,510 3,902 4,826 4,676 3,410 Pension and medical benefits 22 27,541 39,716 28,243 26,077 37,325 26,137 Deferred income taxes 21.3 2,647 2,608 1,475 Provisions for legal proceedings 31.1 2,918 2,585 2,041 2,280 1,504 1,015 Other tax assets 21.2 12,603 10,673 9,214 10,899 7,449 6,334 Provision for decommissioning costs 20 16,709 19,292 8,839 15,320 18,391 8,241 Advances to suppliers 7,566 6,449 5,892 2,172 2,061 1,011 Others 1,696 1,577 2,310 3,352 4,505 3,123 Others 4,395 3,857 3,234 3,723 3,186 2,322 321,108 268,636 201,576 182,984 160,725 112,319 44,000 38,531 35,567 26,330 26,306 31,139 403,633 338,257 269,788 285,033 228,725 169,255 Shareholders' equity 24 Investments 11 15,615 12,477 12,248 83,497 77,705 56,631 Share capital 24.1 205,411 205,392 205,380 205,411 205,392 205,380 Property, plant and equipment 12 533,880 418,716 343,117 402,567 279,824 227,479 Additional paid in capital 24.2 737 630 563 1,048 939 859 Intangible assets 13 36,121 81,207 81,434 33,289 77,349 77,709 Profit reserves 24.3 149,036 134,775 122,470 148,925 134,827 122,809 Deferred charges − − − 10 119 246 Accumulated other comprehensive income (loss) 24.4 (7,244) (12,376) (7,056) (7,244) (12,377) (7,055) 629,616 550,931 472,366 545,693 461,303 393,204 347,940 328,421 321,357 348,140 328,781 321,993 Non-controlling interests 1,394 2,354 2,385 − − − 349,334 330,775 323,742 348,140 328,781 321,993 752,967 669,032 593,530 633,173 557,506 491,248 752,967 669,032 593,530 633,173 557,506 491,248 (*) Restated as set out in note 2.3. The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Statement of Income December 31, 2013 and 2012 (In R$ million, unless otherwise indicated) Consolidated Parent Company Note Sales revenues 25 304,890 281,379 237,405 217,346 Cost of sales (233,726) (210,472) (186,742) (167,882) Gross profit 71,164 70,907 50,663 49,464 Income (expenses) Selling expenses (10,601) (9,604) (12,964) (11,819) General and administrative expenses (10,751) (9,842) (7,481) (6,843) Exploration costs (6,445) (7,871) (6,056) (7,131) Research and development expenses (2,428) (2,238) (2,389) (2,217) Other taxes (1,721) (760) (949) (338) Other operating expenses, net 26 (4,854) (8,195) (7,118) (7,245) (36,800) (38,510) (36,957) (35,593) Net income before financial results, profit sharing and income taxes 34,364 32,397 13,706 13,871 Finance income (expenses), net: 28 (6,202) (3,723) (2,071) 1,689 Finance income 3,911 7,241 3,778 6,928 Finance expenses (5,795) (3,950) (2,856) (957) Foreign exchange and inflation indexation charges (4,318) (7,014) (2,993) (4,282) Share of profit / gains on interest in equity-accounted investments 1,095 84 14,094 8,581 Profit sharing 23 (1,102) (1,005) (908) (815) Net income before income taxes 28,155 27,753 24,821 23,326 Income tax and social contribution 21.4 (5,148) (6,794) (1,413) (2,431) Net income 23,007 20,959 23,408 20,895 Attributable to: Shareholders of Petrobras 23,570 21,182 23,408 20,895 Non-controlling interests (563) (223) − − 23,007 20,959 23,408 20,895 Basic and diluted earnings per share (in R$) 24.6 1.81 1.62 1.79 1.60 The Notes form an integral part of these Financial Statements. 7 Petróleo Brasileiro S.A. – Petrobras Statement of Comprehensive Income December 31, 2013 and 2012 (In R$ million) Consolidated Parent Company 2012 (*) 2012 (*) Net income 23,007 20,959 23,408 20,895 Items that will not be reclassified to profit or loss: Actuarial gains / (losses) on defined benefit pension plans 15,636 (9,173) 14,415 (8,902) Deferred Income tax and social contribution (4,647) 2,996 (4,364) 2,901 10,989 (6,177) 10,051 (6,001) Items that may be reclassified subsequently to profit or loss: Cumulative translation adjustments 3,103 1,016 − − Unrealized gains / (losses) on available-for-sale securities Recognized in shareholders' equity (1) 1,016 (1) 974 Reclassified to profit or loss (90) (1,459) − (1,459) Deferred income tax and social contribution 31 148 − 164 (60) (295) (1) (321) Unrealized gains / (losses) on cash flow hedge Recognized in shareholders' equity (13,361) (5) (12,199) − Reclassified to profit or loss 714 14 624 − Deferred income tax and social contribution 4,315 1 3,199 − (8,332) 10 (8,376) − Share of other comprehensive income of equity-accounted investments (573) 1 3,469 1,011 Other comprehensive income 5,127 (5,445) 5,143 (5,311) Total comprehensive income 28,134 15,514 28,551 15,584 Comprehensive income attributable to: Shareholders of Petrobras 28,712 15,872 28,551 15,584 Non-controlling interests (578) (358) − − Total comprehensive income 28,134 15,514 28,551 15,584 (*) Restated as set out in note 2.3. The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Statement of Cash Flows December 31, 2013 and 2012 (In R$ million, unless otherwise indicated) Consolidated Parent Company Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 23,570 21,182 23,408 20,895 Adjustments for: Non-controlling interests (563) (223) − − Pension and medical benefits (actuarial expense) 5,515 4,074 5,046 3,734 Share of profit of equity-accounted investments (1,095) (84) (14,094) (8,581) Depreciation, depletion and amortization 28,467 21,766 21,474 15,738 Impairment charges on property, plant and equipment and other assets 2,508 1,747 324 491 Exploratory expenditures written off 4,169 5,628 4,040 5,268 Gains / (Losses) on disposal / write-offs of non-current assets (3,877) 17 (131) 113 Foreign Exchange variation, indexation and finance charges 7,027 8,584 4,231 2,774 Deferred income taxes, net 323 2,222 1,412 2,430 Increase (Decrease) in assets Trade and other receivables, net (2,693) (3,068) (3,737) 4,480 Inventories (4,601) (3,560) (2,989) (2,900) Other assets (432) (4,051) (1,121) (6,059) Increase (Decrease) in liabilities Trade payables 2,516 2,115 (2,252) 2,329 Taxes payable (3,000) (307) (2,489) (488) Pension and medical benefits (1,724) (1,443) (1,580) (1,345) Other liabilities 100 (454) 325 245 Net cash provided by operating activities 56,210 54,145 31,867 39,124 Cash flows from Investing activities Capital expenditures (97,925) (80,032) (70,470) (53,870) Investments in investees (429) (285) (14,569) (18,905) Receipts from disposal of assets (divestment) 8,383 569 2,643 569 Investments in marketable securities 12,981 4,324 2,125 8,627 Dividends received 316 485 2,978 3,200 Net cash provided by / (used in) investing activities (76,674) (74,939) (77,293) (60,379) Cash flows from financing activities Acquisition of non-controlling interest (137) 520 − − Financing and loans, net: Proceeds from long-term financing 83,669 48,931 107,383 83,489 Repayment of principal (39,560) (22,317) (62,214) (54,219) Repayment of interest (10,933) (9,298) (3,443) (3,293) Dividends paid to shareholders (5,776) (6,187) (5,776) (6,187) Net cash provided by / (used in) financing activities 27,263 11,649 35,950 19,790 Effect of exchange rate changes on cash and cash equivalents 2,745 1,026 − − Net increase / (decrease) in cash and cash equivalents in the year 9,544 (8,119) (9,476) (1,465) Cash and cash equivalents at the beginning of the year 27,628 35,747 17,393 18,858 Cash and cash equivalents at the end of the year 37,172 27,628 7,917 17,393 The Notes form an integral part of these Financial Statements. 9 Petróleo Brasileiro S.A. – Petrobras Statement of Changes in Shareholders’ Equity December 31, 2013 and 2012 (In R$ million, unless otherwise indicated) Additional paid in capital Accumulated other comprehensive income Profit reserves Share Capital Incremental costs directly attributable to the issue of new shares Change in interest in subsidiaries Cumulative translation adjustment Actuarial gains (losses) on defined benefit plans Other comprehensive income and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Total shareholders' equity attributable to shareholders of Petrobras (CPC) Deferred charges Non-controlling interests (IFRS) Total consolidated shareholders' equity (IFRS) 205,380 (477) 1,336 927 (8,328) 346 14,309 2,449 1,405 104,800 (154) 321,993 (636) 2,385 323,742 Balance at January 1, 2012 (*) 205,380 859 (7,055) 122,809 321,993 (636) 2,385 323,742 Capital increase with reserves 12 − (12) − Capital increase with issue of new shares − Realization of deemed cost of associates − (11) − 11 − − Change in interest in subsidiaries − − 80 − 80 (11) 551 620 Net income for the year − 20,895 20,895 287 (223) 20,959 Other comprehensive income − − − 1,151 (6,177) (285) − (5,311) (135) (5,446) Distributions: Allocation of net income − 1,045 1,027 19 9,939 (12,030) − − Dividends − (8,876) (8,876) (224) (9,100) Balance at December 31, 2012 (*) 205,392 (477) 1,416 2,078 (14,505) 50 15,354 3,476 1,412 114,739 (154) 328,781 (360) 2,354 330,775 205,392 939 (12,377) 134,827 328,781 (360) 2,354 330,775 Capital increase with reserves 19 − (19) − Capital increase with issue of new shares − − Realization of deemed cost of associates − (10) − 10 − − Change in interest in subsidiaries − − 109 − 109 (2) (238) (131) Net income for the year − 23,408 23,408 162 (563) 23,007 Other comprehensive income − − − 3,118 10,989 (8,964) − 5,143 (15) 5,128 Distributions: Allocation of net income − 1,170 1,027 21 11,745 (13,963) − − Dividends − (9,301) (9,301) (144) (9,445) Balance at December 31, 2013 205,411 (477) 1,525 5,196 (3,516) (8,924) 16,524 4,503 1,414 126,484 − 348,140 (200) 1,394 349,334 205,411 1,048 (7,244) 148,925 348,140 (200) 1,394 349,334 (*) Restated as set out in note 2.3. The Notes form an integral part of these Financial Statements. 10 Petróleo Brasileiro S.A. – Petrobras Statement of Added Value December 31, 2013 and 2012 (In R$ million, unless otherwise indicated) Consolidated Parent Company Income Sales of products, services provided and other revenues 387,775 353,066 309,058 282,551 Provision for impairment of trade receivables (157) (76) (60) (10) Revenues related to construction of assets for own use 91,340 73,671 68,620 55,104 478,958 426,661 377,618 337,645 Inputs acquired from third parties Materials consumed (129,705) (114,152) (98,056) (88,715) Power, third-party services and other operating expenses (107,368) (93,546) (87,702) (74,979) Tax credits on inputs acquired from third parties (23,021) (21,277) (21,469) (19,669) Impairment (2,508) (1,747) (324) (491) (262,602) (230,722) (207,551) (183,854) Gross added value 216,356 195,939 170,067 153,791 Retentions Depreciation, depletion and amortization (28,467) (21,766) (21,474) (15,738) Net added value produced by the Company 187,889 174,173 148,593 138,053 Transferred added value Share of profit of equity-accounted investments 1,095 84 14,094 8,581 Finance income - including indexation and foreign exchange variation charges 3,911 7,241 5,536 7,885 Rents, royalties and others 226 291 749 703 5,232 7,616 20,379 17,169 Total added value to be distributed 193,121 181,789 168,972 155,222 Distribution of added value Personnel and officers Direct compensation Salaries 17,658 9% 15,616 9% 13,422 8% 11,725 8% Profit sharing 1,102 1% 1,005 1% 908 1% 815 1% 18,760 10% 16,621 10% 14,330 9% 12,540 9% Benefits Short-term benefits 1,070 0% 937 1% 702 0% 581 0% Pension plan 4,107 2% 2,480 1% 3,800 2% 2,315 1% Medical plan 2,474 1% 2,580 1% 2,258 1% 2,295 1% 7,651 3% 5,997 3% 6,760 3% 5,191 2% FGTS 1,139 1% 1,008 1% 1,005 1% 880 1% 27,550 14% 23,626 14% 22,095 13% 18,611 12% Taxes Federal* 55,600 29% 58,228 32% 49,795 29% 52,165 34% State 43,415 22% 39,508 22% 27,320 16% 24,699 16% Municipal 247 0% 217 0% 104 0% 94 0% Abroad* 6,796 4% 6,390 4% − 0% − 0% 106,058 55% 104,343 58% 77,219 45% 76,958 50% Financial institutions and suppliers Interest, and exchange and indexation charges 18,613 10% 18,394 10% 14,147 8% 11,575 7% Rental and affreightment expenses 17,893 9% 14,467 6% 32,103 20% 27,183 18% 36,506 19% 32,861 16% 46,250 28% 38,758 25% Shareholders Dividends and/or interest on capital 9,301 5% 8,876 5% 9,301 6% 8,876 5% Non-controlling interests (563) 0% (223) 0% − 0% − 0% Retained earnings 14,269 7% 12,306 7% 14,107 8% 12,019 8% 23,007 12% 20,959 12% 23,408 14% 20,895 13% Added value distributed 193,121 100% 181,789 100% 168,972 100% 155,222 100% (*) Includes government holdings. The Notes form an integral part of these Financial Statements. 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements December 31, 2013 and 2012 (In millions of reais, except when indicate otherwise) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of financial information The financial statements include: Consolidated financial statements - The consolidated financial information has been prepared and is being presented in accordance with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB) and in accordance with accounting practices adopted in Brazil. Individual financial statements - The individual financial statements have been prepared in accordance with accounting practices adopted in Brazil, observing the provisions contained in the Brazilian Corporation Law, and they incorporate the changes introduced through Law 11,638/07 and Law 11,941/09, complemented by the standards, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and by rules of the Brazilian Securities Commission (CVM). - The standards, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and rules of the Brazilian Securities Commission (CVM) converge with the International Accounting Standards issued by the International Accounting Standard Board (IASB). Accordingly, the individual financial statements do not present differences with respect to the consolidated financial statements under IFRS, except for the maintenance of deferred assets, as established in CPC 43 (R1) approved by CVM deliberation 651/10. See note 3.1.1 for a reconciliation between the parent company’s shareholders’ equity and net income with the consolidated financial statements. The financial statements have been prepared under the historical cost convention, as modified by available-for-sale financial assets, financial assets and financial liabilities measured at fair value (including derivative financial instruments at fair value through profit or loss), and certain current and non-current assets and liabilities, as detailed in the “summary of significant accounting policies”, set out below. The annual financial statements were approved and authorized for issue by the Company’s Board of Directors in a meeting held on February 25, 2014. Statement of added value The statements of added value present information related to the value added by the Company (wealth created) and how it has been distributed. These statements are presented as supplementary information under IFRS and were prepared in accordance with CPC 09 – Statement of Added Value approved by CVM Deliberation 557/08. 12 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Functional currency The functional currency of Petrobras and all of its Brazilian subsidiaries is the Brazilian Real. The functional currency of most of the entities that operate in the international economic environment is the U.S. dollar. The functional currency of Petrobras Argentina is the Argentine Peso. The income statements and statement of cash flows of non-Brazilian Real functional currency subsidiaries, joint ventures and associates in stable economies are translated into Brazilian Real using the monthly average exchange rates prevailing during the year. Assets and liabilities are translated into Brazilian Real at the closing rate at the date of the financial statements and the equity items are translated using the exchange rates prevailing at the dates of the transactions or valuation where items are remeasured. All exchange differences arising from the translation of the financial statements of non-Brazilian Real subsidiaries, joint ventures and associates are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income in the shareholders’ equity and transferred to profit or loss in the periods when the realization of the investments affects profit or loss. Prior period restatements The financial statements for December 31, 2012 and January 1, 2012 have been restated for comparative purposes, including the following effects: a) Amendments to IAS 19 – “Employee benefits” (CPC33 – R1) Effective for annual periods beginning on January 1, 2013, amendments to IAS 19 – “Employee benefits” eliminated the option to defer actuarial gains and losses (corridor approach) and requires net interest to be calculated by applying the discount rate used for measuring the obligation to the net benefit asset or liability. The impact of such amendment in the consolidated financial statements for the year ended December 31, 2012 an increase in net actuarial liability of R$ 20,764 (R$ 11,590 at January 1, 2012), a decrease in deferred tax liabilities of R$ 6,105 (R$ 3,108 at January 1, 2012) and a decrease of R$ 14,659 in the shareholders’ equity (R$ 8,482 at January 1, 2012). b) Offsetting deferred income taxes Deferred income tax assets were offset against deferred income tax liabilities by the Company, considering the balance of deferred income taxes of each of the consolidated subsidiaries. The impact of such change is a decrease of R$ 8,978 in assets and liabilities (R$ 6,714 at January 1, 2012). The effects of such changes, for comparative purposes, are set out below: 13 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Statement of financial position As presented (*) Impact of Amendment to IAS 19 (a) Deferred income and social contribution, net (b) Restated As presented (*) Impact of Amendment to IAS 19 (a) Deferred income and social contribution, net (b) Restated Non-current assets Deferred income taxes 11,293 − (8,685) 2,608 8,042 − (6,567) 1,475 Non-current liabilities Pension and medical benefits 18,952 20,764 − 39,716 16,653 11,590 − 28,243 Deferred income taxes 39,262 (6,105) (8,685) 24,472 33,230 (3,108) (6,567) 23,555 Shareholders' equity Other comprehensive income (loss) 2,129 (14,505) − (12,376) 1,272 (8,328) − (7,056) Retained earnings (profit reserves) 134,929 (154) − 134,775 122,624 (154) − 122,470 (*) As presented for the period ended December 31, 2012. Those restatements had no significant impact on the Company’s profit or loss or cash flows. 3. Summary of significant accounting policies The accounting policies set out below have been consistently applied to all periods presented in these consolidated financial statements. Basis of consolidation The consolidated financial statements include the financial information of Petrobras and the entities it controls (its subsidiaries). Control is achieved when Petrobras: i) has power over the investee; ii) is exposed, or has rights, to variable returns from involvement with the investee; and iii) has the ability to use its power to affect its returns. Subsidiaries are consolidated from the date on which control is obtained until the date that such control no longer exists. Accounting policies of subsidiaries have been changed, where necessary, to ensure consistency with the policies adopted by the Company. The consolidation procedures involve combining assets, liabilities, income and expenses, according to their function and eliminating all intragroup balances and transactions, including unrealized profits arising from intragroup transactions. The entities and structured entities set out following are consolidated: 14 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Equity capital - Subscribed, paid in and voting % Subsidiaries Petrobras Distribuidora S.A. - BR and its subsidiaries 100.00 100.00 Braspetro Oil Services Company - Brasoil and its subsidiaries (i) 100.00 100.00 Petrobras International Braspetro B.V. - PIBBV and its subsidiaries (i) (ii) 100.00 100.00 Petrobras Comercializadora de Energia Ltda. - PBEN (iii) 100.00 100.00 Petrobras Negócios Eletrônicos S.A. – E-PETRO (iv) 100.00 100.00 Petrobras Gás S.A. - Gaspetro and its subsidiaries 99.99 99.99 Petrobras International Finance Company - PifCo (i) 100.00 100.00 Petrobras Transporte S.A. - Transpetro and its subsidiaries 100.00 100.00 Downstream Participações Ltda. 99.99 99.99 Petrobras Netherlands B.V. - PNBV and its subsidiaries (i) 100.00 100.00 5283 Participações Ltda. 100.00 100.00 Fundo de Investimento Imobiliário RB Logística - FII 99.00 99.00 Baixada Santista Energia S.A. 100.00 100.00 Sociedade Fluminense de Energia Ltda. – SFE (vi) − 100.00 Termoaçu S.A. (vii) (viii) 100.00 − Termoceará Ltda. 100.00 100.00 Termomacaé Ltda. 100.00 100.00 Termomacaé Comercializadora de Energia Ltda. 100.00 100.00 Termobahia S.A. 98.85 98.85 Ibiritermo S. A. (x) 50.00 50.00 Petrobras Biocombustível S.A. 100.00 100.00 Refinaria Abreu e Lima S.A. (vi) − 100.00 Companhia Locadora de Equipamentos Petrolíferos S.A. – CLEP 100.00 100.00 Comperj Participações S.A. (vi) − 100.00 Comperj Estirênicos S.A. (vi) − 100.00 Comperj MEG S.A. (vi) − 100.00 Comperj Poliolefinas S.A. (vi) − 100.00 Cordoba Financial Services Gmbh - CFS and its subsidiary (i) 100.00 100.00 Breitener Energética S.A. and its subsidiaries 93.66 93.66 Cayman Cabiunas Investment CO. (ix) − 100.00 Innova S.A. 100.00 100.00 Companhia de Desenvolvimento de Plantas Utilidades S.A. - CDPU (v) − 100.00 Companhia de Recuperação Secundária S.A. - CRSEC (vi) − 100.00 Arembepe Energia S.A. 100.00 100.00 Energética Camaçari Muricy S.A. 100.00 71.60 Companhia Integrada Têxtil de Pernambuco S.A. - CITEPE 100.00 100.00 Companhia Petroquímica de Pernambuco S.A. - PetroquímicaSuape 100.00 100.00 Petrobras Logística de Exploração e Produção S.A. - PB-LOG 100.00 100.00 Liquigás S.A. 100.00 100.00 Araucária Nitrogenados S.A. (vii) 100.00 − Fábrica Carioca de Catalizadores S.A. - FCC (viii) (x) 50.00 − (i) Foreign-incorporated companies with non-Brazilian Real consolidated financial statements. (ii) 11.87% interest of 5283 Participações Ltda. (iii) 0.09% interest of Petrobras Gás S.A. - Gaspetro. (iv) 0.05% interest of Downstream. (v) Companies merged into Comperj Participações S.A. (vi) Companies merged into Petrobras (vii) Acquisition of control (business combination). (viii) Equity-method accounted investee in 2012. (ix) Extinguished company (x) Joint operation 15 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated structured entities Country Main segment Charter Development LLC – CDC (i) U.S.A E&P Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI Brazil RT&M PDET Offshore S.A. Brazil E&P Nova Transportadora do Nordeste S.A. - NTN Brazil Gas & Power Nova Transportadora do Sudeste S.A. - NTS Brazil Gas & Power Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras Brazil Corporate (i) Foreign-Incorporated companies with non-Brazilian Real consolidated financial statements. Petrobras has no equity interest in the structured entities above, and control is not determined by voting rights, but by the power the Company has over the relevant operating activities of such entities. Reconciliation between the parent company’s shareholders’ equity and net income with the consolidated financial Shareholders' equity Net income 2012 (*) (*) Consolidated - IFRS 349,334 330,775 323,742 23,007 20,959 Non-controlling Interests (1,394) (2,354) (2,385) 563 223 Deferred Expenses, Net of Income Tax 200 360 636 (162) (287) Parent company - CPC 348,140 328,781 321,993 23,408 20,895 (*) Restated due to the amendments to IAS 19 - Employee Benefits (CPC33 - R1), as described in note 2.3. Business segment reporting The information related to the operating segments (business areas) of the Company is prepared based on items directly attributable to each segment, as well as items that can be allocated to each segment on a reasonable basis. The measurement of segment results includes transactions carried out with third parties and transactions between business areas, which are charged at internal transfer prices defined between the areas using methods based on market parameters. Information for each business area is presented as defined by the current organizational structure. The Company operates under the following segments: a) Exploration and Production (E&P): this segment covers the activities of exploration, development and production of crude oil, NGL (natural gas liquid) and natural gas in Brazil for the purpose of supplying, primarily, our domestic refineries; and also selling the crude oil surplus and oil products produced in the natural gas processing plants to the domestic and foreign markets. The exploration and production segment also operates through partnerships with other companies. b) Refining, Transportation and Marketing (RT&M): this segment covers the refining, logistics, transport and trading of crude oil and oil products activities, exporting of ethanol, extraction and processing of shale, as well as holding interests in petrochemical companies in Brazil. c) Gas and Power: this segment covers the activities of transportation and trading of natural gas produced in Brazil and imported natural gas, transportation and trading of LNG (liquid natural gas), generation and trading of electricity, as well as holding interests in transporters and distributors of natural gas and in thermoelectric power stations in Brazil, in addition to being responsible for the fertilizer business. 16 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) d) Biofuels: this segment covers the activities of production of biodiesel and its co-products, as well as the ethanol-related activities: equity investments, production and trading of ethanol, sugar and the surplus electric power generated from sugarcane bagasse. e) Distribution: this segment includes mainly the activities of Petrobras Distribuidora, which operates through its own retail network and wholesale channels to sell oil products, ethanol and vehicle natural gas in Brazil to retail, commercial and industrial customers, as well as other fuel wholesalers. f) International: this segment covers the activities of exploration and production of oil and gas, refining, transportation and marketing, gas and power, and distribution, carried out outside of Brazil in a number of countries in the Americas, Africa, Europe and Asia. The corporate segment comprises the items that cannot be attributed to the other segments, notably those related to corporate financial management, corporate overhead and other expenses, including actuarial expenses related to the pension and medical benefits for retired employees and their dependents. Financial instruments Cash and cash equivalents Cash and cash equivalents comprise cash in hand, term deposits with banks and short-term highly liquid financial investments that are readily convertible to known amounts of cash, are subject to insignificant risk of changes in value and have a maturity of three months or less from the date of acquisition. Marketable securities Marketable securities comprise investments in debt or equity securities. These instruments are initially measured at fair value and are classified and subsequently measured as set out below: - Fair value through profit or loss - includes securities purchased and held for trading in the short term. These instruments are subsequently measured at fair value with changes recognized in profit or loss. - Held-to-maturity - includes securities with fixed or determinable payments, for which management has the ability and intent to hold until maturity. These instruments are subsequently measured at amortized cost using the effective interest rate method. - Available-for-sale – includes securities that are either designated in this category or not classified as fair value through profit or loss or held-to-maturity securities. These instruments are subsequently measured at fair value. Subsequent changes in fair value are recognized within other comprehensive income, in the shareholders’ equity and reclassified to profit or loss when securities are derecognized. Subsequent changes attributable to interest, foreign exchange, and inflation are recognized in profit or loss for all categories, when applicable. Trade receivables Trade receivables are initially measured at the fair value of the consideration to be received and, subsequently, at amortized cost using the effective interest rate method and adjusted for allowances for credit losses and impairment. The Company recognizes a provision for impairment of trade receivables when there is objective evidence that a loss event occurred after the initial recognition of the receivable and has an impact on the estimated future cash flows, which can be reliably estimated. Such evidence includes insolvency, defaults or a significant probability of a debtor filing for bankruptcy. 17 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Loans and financing (Debt) Loans and financing are initially recognized at fair value less transaction costs incurred and, after initial recognition, are measured at amortized cost using the effective interest rate method. Derivative financial instruments Derivative financial instruments are recognized in the statement of financial position as assets or liabilities and are initially and subsequently measured at fair value. Gains or losses arising from changes in fair value are recognized in profit or loss as finance income (finance expense), unless the derivative is qualified and designated for hedge accounting. Hedge accounting Hedge accounting is formally documented at inception in terms of the hedging relationship and the Company’s risk management objective and strategy for undertaking the hedge. Hedging relationships which qualify for hedge accounting are classified as: (i) fair value hedge, when they involve a hedge of the exposure to changes in fair value of a recognized asset or liability unrecognized firm commitments; and (ii) cash flow hedges when they involve a hedging of the exposure to variability in cash flows that is attributable to a particular risk associated with a recognized asset or liability or a highly probable forecast transaction. In hedging relationships which qualify for fair value hedge accounting, the gain or loss from remeasuring the hedging instrument at fair value is recognized in profit or loss. In hedging relationships which qualify for cash flow hedge accounting, the Company designates derivative financial instruments and long-term debt (non-derivative financial instruments) and gains or losses relating to the effective portion of the hedge are recognized within other comprehensive income, in the shareholders’ equity and recycled to profit or loss in the periods when the hedged item affects profit or loss. The gains or losses relating to the ineffective portion are recognized in profit or loss. When, the hedging instrument expires or is sold, terminated or exercised or no longer meets the criteria for hedge accounting or the Company revokes the designation, the cumulative gain or loss on the hedging instrument that has been recognized in other comprehensive income from the period when the hedge was effective remains separate in equity until the forecast transaction occurs. When, the forecast transaction is no longer expected to occur, the cumulative gain or loss on the hedging instrument that has been recognized in other comprehensive income is immediately reclassified from equity to profit or loss. Inventories Inventories are determined by the weighted average cost flow method and mainly comprise crude oil, intermediate products and oil products, as well as natural gas, liquid natural gas (LNG), fertilizers and biofuels, stated at the lower of the average cost, and their net realizable value. Crude oil and liquid natural gas (LNG) inventories can be traded or used for production of oil products and/or electricity generation, respectively. 18 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Intermediate products are those product streams that have been through at least one of the refining processes, but still need further treatment, processing or converting to be available for sale. Biofuels mainly include ethanol and biodiesel inventories. Maintenance materials, supplies and others, other than raw material are mainly comprised of production supplies, and operating and consumption materials used in the operations of the Company, stated at the average purchase cost, not exceeding replacement cost. Net realizable value is the estimated selling price of inventory in the ordinary course of business, less estimated cost of completion and estimated expenses to complete its sale. The amounts presented in the categories above include imports in transit, which are stated at the identified cost. Investments in other companies An associate is an entity over which the company has significant influence. Significant influence is the power to participate in the financial and operating policy decisions of the investee but is not control or joint control over those polices. A joint arrangement is an arrangement over which two or more parties have joint control. A joint arrangement is classified either as a joint operation or as a joint venture depending on the rights and obligations of the parties to the arrangement. In a joint operation the parties have rights to the assets, and obligations for the liabilities, relating to the arrangement and in a joint venture, the parties have rights to the net assets of the arrangement. Profit or loss, assets and liabilities related to joint ventures and associates are accounted for by the equity method. In a joint operation the Company recognizes the amount of its assets, liabilities and related income and expenses. In addition, the company recognizes its share of the sales revenue and expenses and the joint assets and joint liabilities. In the individual financial statements, the investments in controlled companies are accounted for using the equity method. The definition of control is set out in note 3.1. Business combinations and goodwill Acquisitions of businesses are accounted for using the acquisition method when control is obtained. Combinations of entities under common control are not accounted for as business combinations. The acquisition method requires that the identifiable assets acquired and the liabilities assumed be measured at the acquisition-date fair value. Amounts paid in excess of the fair value are recognized as goodwill. In the case of a bargain purchase, a gain is recognized in profit or loss when the acquisition cost is lower than the acquisition-date fair value of the net assets acquired. Changes in ownership interest in subsidiaries that do not result in loss of control of the subsidiary are equity transactions. Any excess of the amounts paid/received over the carrying value of the ownership interest acquired/disposed is recognized in shareholders’ equity as an additional paid in capital. 19 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Goodwill arising from investments in associates and joint ventures without change of control is accounted for as part of these investments. It is measured by the excess of the consideration transferred over the interest in the fair value of the net assets. Oil and Gas exploration and development expenditures The costs incurred in connection with the exploration, appraisal, development and production of oil and gas are accounted for using the successful efforts method of accounting, as set out below: - Costs related to geological and geophysical activities are expensed when incurred. - Amounts paid for obtaining concessions for exploration of oil and natural gas (capitalized acquisition costs) are initially capitalized. - Costs directly associated with exploratory wells pending determination of proved reserves are capitalized within property, plant and equipment. Exploratory wells that have found oil and gas reserves, but those reserves cannot be classified as proved, continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and progress on assessing the reserves and the economic and operating viability of the project is under way. An internal commission of technical executives of Petrobras reviews these conditions monthly for each well, by analysis of geoscience and engineering data, existing economic conditions, operating methods and government regulations. - Costs related to exploratory wells drilled in areas of unproved reserves are expensed when determined to be dry or non-economical (did not encounter potentially economic oil and gas quantities). - Costs related to the construction, installation and completion of infrastructure facilities, such as platforms, pipelines, drilling of development wells and other related costs incurred in connection with the development of proved reserve areas and successful exploratory wells are capitalized within property, plant and equipment. Property, plant and equipment Property, plant and equipment are measured at the cost to acquire or construct, including all costs necessary to bring the asset to working condition for its intended use, adjusted during hyperinflationary periods, as well as by the present value of the estimated cost of dismantling and removing the asset and restoring the site and reduced by accumulated depreciation and impairment losses. Expenditures on major maintenance of industrial units and vessels are capitalized if the recognition criteria are met. Expenditures comprise: replacement of certain assets or parts of assets, equipment assembly services, as well as other related costs. Such maintenance occurs, on average, every four years. Capitalized expenditures are depreciated on a straight line basis based on the estimated time of the maintenance cycle. General and specific borrowing costs directly attributable to the acquisition or construction of qualifying assets are capitalized as part of the costs of these assets. General borrowing costs are capitalized based on the Company’s weighted average of the cost of borrowings outstanding applied over the balance of assets under construction. Borrowing costs are amortized during the useful life or by applying the unit-of-production method to the related assets. Except for assets with a useful life shorter than the life of the field, which are depreciated based on the straight line method, depreciation, depletion and amortization of proved oil and gas producing properties are accounted for pursuant to the unit-of-production method, as set out below: 20 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) i) Depreciation (amortization) of oil and gas producing properties, including related equipment and facilities is computed based on a unit-of-production basis over the proved developed oil and gas reserves, applied on a field by field basis; and ii) Amortization of amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, such as signature bonus (capitalized acquisition costs) is recognized using the unit-of-production method, computed based on the units of production over the total proved oil and gas reserves, applied on a field by field basis. Except for land, which is not depreciated, other property, plant and equipment is depreciated on a straight line basis. See note 12 for further information about the estimated useful life by class of assets. Intangible assets Intangible assets are measured at the acquisition cost, less accumulated amortization and impairment losses and comprise rights and concessions, including the signature bonus paid for obtaining concessions for exploration of oil and natural gas (capitalized acquisition costs) and the Assignment Agreement, referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (“Cessão Onerosa”); public service concessions; trademarks; patents; software and goodwill. Signature bonuses paid for obtaining concessions for exploration of oil and natural gas and amounts related to the Assignment Agreement are initially capitalized within intangible assets and are transferred to property, plant and equipment upon the declaration of commerciality. Signature bonuses and amounts related to the Assignment Agreement are not amortized until they are transferred to property, plant and equipment. Intangible assets with a finite useful life, other than amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, are amortized over the useful life of the asset on a straight-line basis. Internally generated intangible assets are not capitalized and are expensed as incurred, except for development costs that meet the recognition criteria related to completion and use of assets, probable future economic benefits, and others. Intangible assets with an indefinite useful life are not amortized but are tested annually for impairment considering individual assets or cash-generating units. Their useful lives are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment for those assets. If they do not, the change in the useful life assessment from indefinite to finite is accounted for on a prospective basis. Deferred charges The Company maintained the balance of deferred charges as of December 31, 2008 in the individual financial statements, which is being amortized in up to 10 years and is subject to impairment testing, as allowed by Brazilian corporate law. Impairment Property, plant and equipment and intangible assets with definite useful lives are tested for impairment when there is an indication that the carrying amount may not be recoverable. Assets related to exploration and development of oil and gas and assets that have indefinite useful lives, such as goodwill acquired in business combinations are tested for impairment annually, irrespective of whether there is any indication of impairment. The impairment test comprises a comparison of the carrying amount of an individual asset or a cash-generating unit with its recoverable amount. Whenever the recoverable amount of the unit is less than the carrying amount of the unit, an impairment loss is recognized to reduce the carrying amount to the recoverable amount. The recoverable amount of an asset or a cash-generating unit is the higher of its fair value less costs of disposal and its value in use. Considering the specificity of the Company’s assets, value in use is generally used by the Company for impairment testing purposes, except when specifically indicated. 21 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Value in use is estimated based on the present value of the risk-adjusted (for specific risks) future cash flows expected to arise from the continuing use of an asset or cash-generating unit (based on assumptions that represent the Company’s best estimates), discounted at a pre-tax discount rate. This rate is obtained from the Company’s weighted average cost of capital post-tax (WACC). Cash flow projections are mainly based on the following assumptions: prices based on the Company’s most recent strategic plan; production curves associated with existing projects in the Company's portfolio, operating costs reflecting current market conditions, and investments required for carrying out the projects. For the impairment test, assets are grouped at the smallest identifiable group that generates largely independent cash inflows from other assets or groups of assets (the cash-generating unit). Assets related to exploration and development of oil and gas are tested annually for impairment on a field by field basis. Reversal of previously recognized impairment losses is permitted for assets other than goodwill. Leases Leases that transfer substantially all the risks and rewards incidental to ownership of the leased item are recognized as finance leases. For finance leases, when the Company is the lessee, assets and liabilities are recognized at amounts equal to the fair value of the lease property or, if lower, to the present value of the minimum lease payments, each determined at the inception of the lease. Capitalized lease assets are depreciated on a systematic basis consistent with the depreciation policy the Company adopts for property, plant and equipment that are owned. Where there is no reasonable certainty that the Company will obtain ownership by the end of the lease term, capitalized lease assets are depreciated over the shorter of the lease term or the estimated useful life of the asset. When the Company is the lessor, a receivable is recognized at the amount of the net investment in the lease. If a lease does not transfer all the risks and rewards, it is classified as an operating lease. Operating leases are recognized as expenses over the period of the lease. Contingent rents are recognized as expenses when incurred. Assets classified as held for sale Assets, disposal groups and liabilities directly associated with those assets are classified as held for sale if their carrying amounts will principally be recovered through a sale transaction rather than through continuing use. This condition is regarded as met only when the sale is approved by the Company’s management and the asset or disposal group is available for immediate sale in its present condition subject only to terms that are usual and customary for sales of such assets. In addition, the sale should be expected to qualify for recognition as a completed sale within one year from the date of classification as held for sale. However, events or circumstances may extend past the period to complete the sale by more than one year if the delay is caused by events or circumstances beyond the entity’s control and there is sufficient evidence of the commitment to the plan to sell the asset. 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Assets (or disposal groups) classified as held for sale and the associated liabilities are measured at the lower of their carrying amount and fair value less costs to sell. Assets and liabilities are presented separately in the statement of financial position. Decommissioning costs Decommissioning costs are future obligations to perform environmental restoration, dismantle and remove a facility as it terminates operations due to the exhaustion of the area or economic conditions. Costs related to the abandonment and dismantling of areas are recognized as part of the cost of an asset (associated with the obligation) based on the present value of the expected future cash outflows, discounted at a risk-adjusted rate when a future legal obligation exists and can be reliably measured. A corresponding provision is recognized as a liability. Unwinding of the discount is recognized as a financial expense, when incurred. The asset is depreciated similarly to property, plant and equipment, based on the class of the asset. Future decommissioning costs for oil and natural gas producing properties are initially recognized when a field is declared to be commercial, on a field by field basis, and are revised annually. Decommissioning costs related to proved developed oil and gas reserves are depreciated by applying the unit-of-production method, computed based on a unit-of-production basis over the proved developed oil and gas reserves, applied on a field by field basis. Provisions and contingent liabilities Provisions are recognized when there is a present obligation (legal or constructive) that arises from past events and for which it is probable that an outflow of resources embodying economic benefits will be required to settle the obligation, which must be reasonably estimable. Contingent liabilities for which the likelihood of loss is considered to be possible or which are not reasonably estimable are not recognized in the financial statements but are disclosed unless the expected outflow of resources embodying economic benefits is considered remote. Income taxes Income tax expense for the period comprises current and deferred tax. The Company has adopted the Transition Tax Regime in Brazil (RTT) in order to avoid potential tax impacts from the adoption of IFRS in the determination of taxable profit. RTT is based on Brazilian tax/corporate regulations as of December 31, 2007. a) Current income taxes The tax currently payable is computed based on taxable profit for the year, calculated using tax rates that have been enacted or substantively enacted by the end of the reporting period. Taxable profit differs from accounting profit due to certain adjustments required by tax regulations. b) Deferred income taxes Deferred tax is recognized on temporary differences between the tax base of an asset or liability and its carrying amount. Deferred income tax liabilities are generally recognized for all taxable temporary differences. Deferred tax assets are generally recognized for all temporary deductible differences to the extent that it is probable that taxable profit will be available against which those deductible temporary differences can be utilized. 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Deferred tax assets and liabilities shall be measured at the tax rates that are expected to apply to the period when the asset is realized or the liability is settled, based on tax rates (and tax laws) that have been enacted or substantively enacted by the end of the reporting period. Employee benefits (Post-Employment) Actuarial commitments related to post-employment defined benefit plans and health-care plans are recognized as liabilities in the statement of financial position based on actuarial calculations which are revised annually by an independent actuary, using the projected unit credit method, net of the fair value of plan assets, when applicable, out of which the obligations are to be directly settled. Under the projected credit unit method, each period of service gives rise to an additional unit of benefit entitlement and each unit is measured separately to determine the final obligation. Changes in the net defined benefit liability (asset) are recognized when they occur, as follows: i) service cost and net interest cost in profit or loss; and ii) remeasurements in other comprehensive income. Service cost comprises: (i) current service cost, which is the increase in the present value of the defined benefit obligation resulting from employee service in the current period; (ii) past service cost, which is the change in the present value of the defined benefit obligation for employee service in prior periods, resulting from a plan amendment (the introduction, changes to, or withdraw of a defined benefit plan) or a curtailment (a significant reduction by the entity in the number of employees covered by a plan); and (iii) any gain or loss on settlement. Net interest on the net defined benefit liability (asset) is the change during the period in the net defined benefit liability (asset) that arises from the passage of time. Remeasurements of the net defined benefit liability (asset), recognized in other comprehensive income, comprise: (i) actuarial gains and losses; (ii) the return on plan assets, excluding amounts included in net interest on the net defined benefit liability (asset); and (iii) any change in the effect of the asset ceiling, excluding amounts included in net interest on the net defined benefit liability (asset). Actuarial assumptions include demographical and financial assumptions, medical costs estimates, as well as historical data related to expenses incurred and employee contributions. The Company also contributes amounts to defined contribution plans, that are expensed when incurred and are computed based on a percentage over salaries. Share Capital and Stockholders’ Compensation Share capital comprises common shares and preferred shares. Incremental costs directly attributable to the issue of new shares are classified as additional paid in capital and shown (net of tax) in shareholders’ equity as a deduction from the proceeds. Preferred shares have priority on returns of capital and dividends, which are based on the higher amount of 3% over the net book value of shareholders equity for preferred shares, or 5% of the share capital for preferred shares. Preferred shares do not grant any voting rights; are non-convertible into common shares and participate under the same terms as common shares, in capital increases resulting from the capitalization of reserves and profits. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Dividend distribution comprises dividends and interest on capital determined in accordance with the limits defined in the Company’s bylaws. Interest on capital is a form of dividend distribution which is deductible for tax purposes in Brazil. Tax benefits from the deduction of interest on capital are recognized in profit or loss. Government grants A government grant is recognized when there is reasonable assurance that the grant will be received and the Company will comply with the conditions attached to the grant. Government grants are recognized as revenue in profit or loss on a systematic basis over the periods in which the Company recognizes as expenses the related costs for which the grants are intended to compensate. Government grants related to assets are initially recognized as deferred income and thereafter are transferred to profit or loss over the useful life of the asset on a straight-line basis. Recognition of revenue, costs and expenses Revenue is recognized when it is probable that the economic benefits associated with the transaction will flow to the Company and the amount of revenue and the costs incurred or to be incurred in the transaction can be reliably measured. Revenue is measured at the fair value of the consideration received or receivable for products sold and services provided in the normal course of business, net of returns, discounts and sales taxes. Revenues from the sale of crude oil and oil products, petrochemical products, natural gas, biofuels and other related products are recognized when the Company retains neither continuing managerial involvement nor effective control over the products sold and the significant risks and rewards of ownership have been transferred to the customer, which is usually when legal title passes to the customer, pursuant to the terms of the sales contract. Sales revenues from freight and other services provided are recognized based on the stage of completion of the transaction. Finance income and expense mainly comprise interest income on financial investments and government bonds, interest expense on debt, gains and losses on marketable securities measured at fair value, as well as net foreign exchange and inflation indexation charges. Finance expense does not include borrowing costs directly attributable to the construction of assets that necessarily take a substantial period of time to become operational, which are capitalized as part of the costs of these assets. Revenue, costs and expenses are recognized on the accrual basis. 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 4. Critical accounting policies: key estimates and judgments The preparation of the consolidated financial information requires the use of estimates and judgments for certain transactions and their impacts on assets, liabilities, revenues and expenses. The assumptions are based on past transactions and other relevant information and are periodically reviewed by Management, although the actual results could differ from these estimates. Information about those areas that require the most judgment or involve a higher degree of complexity in the application of the accounting practices and that could materially affect the Company’s financial condition and results of operations are set out following. Oil and gas reserves Oil and gas reserves are estimated based on economic, geological and engineering information, such as well logs, pressure data and fluid sample core data and are used as the basis for calculating unit-of-production depreciation rates and for impairment assessments. These estimates require the application of judgment and are reviewed at least annually and on an interim basis if objective evidence of significant changes becomes available based on a re-evaluation of already available geologic, reservoir or production data and new geologic, reservoir or production data, as well as changes in prices and costs that are used in the estimation of reserves. Revisions can also result from significant changes in development strategy or production equipment and facility capacity. Oil and gas reserves include both proved and unproved reserves. According to the definitions prescribed by the SEC proved oil and gas reserves are the estimated quantities which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions (i.e., prices and costs as of the date the estimate is made). Proved reserves can be further subdivided into developed and undeveloped reserves. Proved developed oil and gas reserves are reserves that can be expected to be recovered through existing wells with existing equipment and operating methods and represented 59.9% of the total proved reserves of the Company as of December 31, 2013. Although the Company is reasonably certain that proved reserves will be produced, the timing and amount recovered can be affected by a number of factors including completion of development projects, reservoir performance, regulatory aspects and significant changes in long-term oil and gas price levels. Other information about reserves is presented as supplementary information. a) Oil and gas reserves: depreciation, amortization and depletion Depreciation, amortization and depletion are measured based on estimates of reserves prepared by the Company’s technicians in a manner consistent with SEC definitions. Revisions to the Company’s proved developed and undeveloped reserves impact prospectively the amounts of depreciation and depletion recognized in profit or loss and the carrying amounts of oil and gas properties assets. Therefore all other variables being equal, a decrease in estimated proved reserves would increase, prospectively, depreciation expense, while an increase in reserves would reduce depreciation. See notes 3.8 and 12 for more detailed information about depreciation, amortization and depletion. 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) b) Oil and gas reserves: impairment testing The Company assesses the recoverability of the carrying amounts of oil and gas exploration and development assets based on their value in use, as defined in note3.11. In general, analyses are based on proved reserves and probable reserves. The percentage of probable reserves that the company includes in cash flows does not exceed the Company’s past success ratios in developing probable reserves. The Company performs asset valuation analyses on an ongoing basis as a part of its management program by reviewing the recoverability of their carrying amounts based on estimated volumes of oil and gas reserves, as well as estimated future oil and natural gas prices. The Company, typically, does not view temporarily low oil prices as a trigger event for conducting impairment tests. The markets for crude oil and natural gas have a history of significant price volatility and although prices will occasionally drop precipitously, industry prices over the long term will continue to be driven by market supply and demand fundamentals. Accordingly, any impairment tests that the Company performs make use of its long-term price assumptions used in its planning and budgeting processes and its capital investment decisions, which are considered reasonable estimates, given market indicators and experience. Lower future oil and gas prices, considered long-term trends, as well as negative impacts of significant changes in reserve volumes, production curve expectations, lifting costs or discount rates could trigger the need for impairment assessment. See notes 3.8 and 12 for more detailed information about oil and natural gas exploration and development assets. Identifying cash-generating units for impairment testing Identifying cash-generating units (CGU’s) requires management assumptions and judgment, based on the Company’s business and management model, and may significantly impact the results of the impairment tests of long-lived assets. The assumptions set out following have been consistently applied by the Company: - Exploration and Production CGU’s: i) Producing properties: oil and natural gas producing properties comprised of a group of exploration and development assets. - Downstream CGU’s: i) Refining assets CGU: a single CGU comprised of all refineries and associated assets, terminals and pipelines, as well as logistics assets operated by Transpetro. This CGU was identified based on the concept of integrated optimization and performance management, which focus on the global performance of the CGU, allowing a shift of margins from one refinery to another. Pipelines and terminals complement and are an interdependent portion of the refining assets, to supply the market; ii) Petrochemical CGU: petrochemical plants from PetroquímicaSuape and Citepe; iii) Transportation CGU: the transportation CGU is comprised of the vessel fleet of Transpetro. - Gas & Power CGU’s: i) Natural gas CGU: comprised of natural gas pipelines, natural gas processing plants and fertilizers and nitrogen products plants; and ii) Power CGU: thermoelectric power generation plants. - Distribution CGU: Comprised of the distribution assets related to the operations of Petrobras Distribuidora S.A. and Liquigás Distribuidora S.A. 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) - Biofuels CGU’s: i) Biodiesel CGU: group of assets that compose the biodiesel plants. The CGU reflects an integrated view of the biodiesel plants and is defined based on the production planning and operation process, considering domestic market conditions, the capacity of each plant, as well as the results of biofuels auctions and raw materials supply; ii) Ethanol CGU: comprised of investments in associates and joint ventures in the ethanol sector. - International CGU: i) International Exploration and Production CGU: oil and natural gas producing properties comprised of a group of exploration and development assets outside of Brazil; ii) Other operations of the International business segment: smallest identifiable group of assets that generates largely independent cash inflows. Investments in associates and joint ventures including goodwill are individually tested for impairment. See notes 3.11 and 14 for more detailed information about impairment. Pension and other post-retirement benefits The actuarial obligations and net expenses related to defined benefit pension and health care post-retirement plans are computed based on several financial and demographic assumptions, of which the most significant are: - Discount rate - comprises the projected future inflation curve and an equivalent real interest rate that matches the duration of the pension and health care obligations with the yield curve of long-term Brazilian government bonds; and - Medical costs - comprise several projected annual growth rates based on per capita health care benefits paid for the last five years, which are used to set a starting point for the curve, which decreases gradually in 30 years, converging to a general inflation index. These and other estimates are reviewed at least annually and may differ materially from actual results due to changing market and financial conditions, as well as actual results of actuarial assumptions. The sensitivity analysis of discount rates and changes in medical costs as well as additional information about actuarial assumptions are set out in note 22. Estimates related to contingencies and legal proceedings The Company is a defendant in numerous legal proceedings involving tax, civil, labor, corporate and environmental issues arising from the normal course of its business for which estimates are made by Petrobras of the amounts of the obligations and the probability that an outflow of resources will be required, based on legal advice and management’s best estimates. See note 31 for more detailed information about contingencies and legal proceedings. Dismantling of areas and environmental remediation The Company has legal and constructive obligations to remove equipment and restore onshore and offshore areas at the end of operations at production sites. Its most significant asset removal obligations involve removal and disposal of offshore oil and gas production facilities in Brazil and abroad. Estimates of costs for future environmental cleanup and remediation activities are based on current information about costs and expected plans for remediation. 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) These estimates require performing complex calculations that involve significant judgment because the obligations are long-term; the contracts and regulation have subjective descriptions of what removal and remediation practices and criteria will have to be met when the events actually occur; and asset removal technologies and costs are constantly changing, along with political, environmental, safety and public relations considerations. The company is constantly conducting studies to incorporate technologies and procedures seeking to optimize the operations of abandonment, considering industry best practices. Notwithstanding, the timing and amounts of future cash flows are subject to significant uncertainty. See notes 3.14 and 20 for more detailed information about the decommissioning provisions. Derivative financial instruments Derivative financial instruments are measured at fair value in the financial statements. Fair value measurement requires judgment related to the availability of identical or similar assets quoted in active markets or otherwise the use of alternate measurement models that can become increasingly complex and depend on the use of estimates such as future prices, long-term interest rates and inflation indices. See notes 3.3.5 and 34 for more detailed information about derivative financial instruments. Hedge accounting Identifying hedging relationships between hedged items and hedging instruments (derivative financial instruments and long-term debt) requires critical judgments related to the existence of the hedging relationship and its effectiveness. In addition, the Company continuously assesses the alignment between the hedging relationships identified and the objectives and strategy of its risk management policy. See notes 3.3.6 and 34 for more detailed information about hedge accounting. 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 5. New standards and interpretations a) IASB - International Accounting Standards Board During 2013, new standards and amendments to standards and interpretations were issued by the International Accounting Standards Board (IASB), none of which had a significant effect on the consolidated financial statements for 2013, except for amendments to IAS 19 - Employee Benefits (CPC 33 - R1): - The effects of the adoption of amendments to IAS 19 Employee Benefits (CPC33 - R1) are set out in note 2.3. - Amendment to IAS 1 - ‘Presentation of financial statements’, regarding other comprehensive income requires for entities to group items presented in ‘other comprehensive income’ (OCI) on the basis of whether they are potentially recycled to profit or loss subsequently. - IFRS 10 "Consolidated Financial Statements" - defines principles and requirements for the preparation and presentation of consolidated financial statements when an entity controls one or more entities.
